 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       CARREA CHRISTOPER,                                         Case No. 2:17-CV-738-RSL
10
                             Plaintiff,                           MINUTE ORDER
11
                        v.                                        RENOTING MOTION ON
12                                                                COURT’S CALENDAR
       FORD MOTOR COMPANY, INC.,
13
                             Defendant.
14
15          The following Minute Order is made and entered on the docket at the discretion of the
16 HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
            Plaintiff in the above-captioned matter filed a motion on January 14, 2019, “Application
18
     for November 1, 2019 Trial Date,” noted for January 14, 2019. Dkt. #72. Pursuant to Local Civil
19
     Rule 7(d)(3), this motion should have been noted on the Court’s calendar for no earlier than the
20
     third Friday after the date of filing. The Clerk of Court is directed to renote plaintiff’s motion on
21 the Court’s calendar for Friday, February 1. Any opposition shall be filed and served on plaintiff
22
   no later than 4:30 p.m. on Monday, January 28. Dkt. #72. Any reply shall be filed and served no
23
   later than 4:30 p.m. on Friday, February 1.
24
           DATED this 18th day of January, 2019.
25
                                                   s/ Kerry Simonds
26                                                 Kerry Simonds, Deputy Clerk to the
27                                                 Honorable Robert S. Lasnik, Judge
28
     MINUTE ORDER RENOTING MOTION
     APPLYING FOR TRIAL DATE - 1
